Name: Commission Regulation (EEC) No 2399/90 of 16 August 1990 amending Regulation (EEC) No 2351/90 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 8 . 90 Official Journal of the European Communities No L 222/41 COMMISSION REGULATION (EEC) No 2399/90 of 16 August 1990 amending Regulation (EEC) No 2351/90 adopting exceptional support meaures for the market in pigmeat in Belgium HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2351 /90 is amended as follows : 1 . The third paragraph of Article 2 is replaced by the following : 'However, the pigs may be transported to a slaughter ­ house where they shall be slaughtered fortwith and may be stored in a cold store before being transported to a rendering plant, or the pigs may be incinerated where the capacities of the rendering plants are unable to cope with processing them.' 2. In Article 3 ( 1 ), 'ECU 129,6' in the first paragraph is replaced by 'ECU 127' and 'ECU 107,6' in the second paragraph is replaced by 'ECU 104'. 3 . In Article 3 (2) 'ECU 48' is replaced by 'ECU 43'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Belgium, animal health measures were adopted by Commission Decision 90/ 1 61 /EEC of 30 March 1990 concerning certain protec ­ tion measures relating to classical swine fever in Belgium (3), as last amended by Decision 90/41 9/EEC (4), and exceptional support measures for the market in pigmeat were adopted for that Member State by Commis ­ sion Regulation (EEC) No 2351 /90 (^ ; Whereas the improvements achieved on the animal ­ health side mean that, from 21 August 1990 , meat from the 'buffer zone ' referred to in Annex IV to Decision 90/ 1 61 /EEC may be re-admitted to intra-Community trade without compulsory prior heat treatment ; Whereas, in these circumstances, it is no longer necessary to apply the market support measures, consisting in the granting of processing aid for heat treatments, private storage aid and processing into products not fit for human consumption of the various products resulting from the cutting up of pig carcases ; whereas these measures should be confined to purchases of heavy animals reared in the protection zones in respect of which marketing of pigmeat products remains prohibited, while adjusting the purchase prices for such animals in the light of market trends and permitting incineration of pig carcases where processing capacity is insufficient ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management Committee for Pigmeat, Article 2 Application of Articles 4 to 10 of Regulation (EEC) No 2351 /90 is hereby suspended. However, the said Articles shall remain applicable to meat and edible offals resulting from the slaughter of pigs originating in the zone referred to in Annex III to Deci ­ sion 90/ 1 61 /EEC before 17 August 1990. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5 . 1989 , p. 12. (3) OJ No L 90 , 5. 4. 1990, p. 26 . (&lt;) OJ No L 220, 15 . 8 . 1990 , p. 43 . 0 OJ No L 215, 10 . 8 . 1990, p. 9 .